PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
Claimant seeks $25,298.42 for pharmacy services provided to Welch Emergency Hospital, a facility of the respondent, in February 1994 and in February 1995. In its Answer, the respondent admits the validity of the claim and the amount, and states that there were sufficient funds expired in the appropriate fiscal year with which the claim could have been paid.
In view of the foregoing, the Court makes an award in the amount of $25, 298.42.
Award of $25, 298.42.